Burgess, J.
From a conviction in the criminal court of Glreene county of knowingly uttering a forged instrument and the fixing of her punishment at two. years imprisonment in the State penitentiary defendant appealed.
At the time of the commission of the alleged offense the defendant lived with her stepfather, Herman Bauer, in the city of Springfield, Missouri. On the last day of February, 1897, she engaged a horse and buggy from the Pickwick Livery and Transfer Company in Springfield, which was delivered to her by one Merrell Skinner, who was at that time in the employ of the livery company. In payment for the hire of the horse *53and buggy defendant asked a gentleman who was with her to give her a cheek, which he did. She in turn handed it to Skinner. Skinner asked the gentleman to sign his name to the check, as it had no name on the back of it, but defendant took it and said she would sign it. She then signed Bauer’s name to the check in the presence of Skinner. The check purported to be drawn upon the Springfield Savings bank and to be signed by defendant’s stepfather, H. R. Bauer. Upon being presented to the bank for payment it was refused. Bauer testified that he did not sign the cheek and had given no one authority to sign it for him. Other facts connected with the case will be hereafter stated, should it be deemed necessai’y.
During the trial the State was permitted to introduce in evidence, over the objection and exception of defendant, another check other than the one described in the indictment, which the evidence tended to show was -a forgery, and to show that defendant had a few days previous to the last 'day of February, 1897, in the same city, uttered it, knowing it to be a forgery. It is insisted by defendant that this evidence was improperly admitted, because it tended to show that defendant was guilty of another separate and distinct offense. Such evidence is not permissible for the purpose of proving the commission of other and distinct crimes by the defendant than that for which he is upon trial, but when, as in this cáse, guilty knowledge is an ingredient of the offense charged, it is admissible for the purpose of showing the intent with which the act was done. State v. Myers, 82 Mo. 558, was a prosecution for obtaining property by means of a trick and fraud, and acts of the defendant similar to the one for which he was being tried, committed on the same day and in the same town, were admitted in evidence against him for the purpose of showing the intent with which the act *54was done. In State v. Bayne, 88 Mo. 604, it was held that acts of the defendant similar to the one for which he was being tried, committed near the same time and in the same city, were admissible against him- for a like purpose. The same rule was announced in State v. Cooper, 85 Mo. 256; State v. Sarony, 95 Mo. 349; State v. Balch, 136 Mo. 103, and in State v. Turley, 142 Mo. 403. This evidence was restricted by the court when admitted, and. also by an instruction to the intent of the defendant at the time she was alleged to have uttered the check described in the indictment, and for that purpose it was clearly admissible.
There was no evidence tending'to show that defendant had, or that she had reasonable grounds for believing that she had, authority to sign Bauer’s name to the check described in the indictment. Upon the contrary while he testified that she was authorized to sign his name to notes he stated emphatically that she had no authority to sign his name to checks.
Defendant upon'the cross-examination of the witness Bauer asked him if the defendant “was not addicted to the use of opium,” to which he replied, “she is. ” The court then excluded the answer from the consideration of the jury. He was also asked by'counsel for defendant if she was not sometimes dementbd; and, if he had not observed her conduct ever since she was ten or twelve years of age in reference to sanity, and upon objection being made by the State, the witness was not permitted to answer, and these-rulings are assigned for error. There was no offer upon the part of the defense to show that defendant was insane, or demented at. the time of the commission of the alleged offense, so that it is impossible for this court to determine from the record whether the evidence was material or not, and under such circumstances it will not reverse the judgment for the refusal of the trial court to hear *55such evidence, or for excluding the evidence tending to show that defendant was addicted to the use of opium. Bank v. Aull, 80 Mo. 199; State v. Martin, 124 Mo. 514; Oviatt v. State, 19 Ohio St. 573. The defendant should have gone further ánd stated what she proposed to prove, so that the court could determine whether or not it was material. Jackson v. Hardin, 83 Mo. 187.
The instructions are not all copied'into the record, and under such circumstances the presumption, must be indulged that they covered every phase of the case, and that the tidal court proceeded correctly. Greenabaum v. Millsaps, 77 Mo. 474; Evans-Buell Co. v. Turner, 143 Mo. 638; Porth v. Gilbert, 85 Mo. 125. In Birney v. Sharp, 78 Mo. 73, it is said: ‘‘It is manifestly impossible, in the absence of the instructions given for the plaintiff, for the court .to determine whether they were right or wrong. In such eases all the presumptions are in favor of the correctness of the ruling of the'trial court. In their absence and without knowing what points have been ruled and how, it is equally impossible to determine whether it was error in the court to refuse the instructions asked by defendant. They may, from aught that appears, have covered.the same ground, and been embraced in those already given for the plaintiff, and refused for that reason. Without the entire record before us, we can not say that the court erred in this particular. In such cases, also, the presumptions are in favor of the propriety of the action of the lower court.” But the instructions that were given and copied into the record with respect to the inference of guilt to be- drawn from the recent possession of a forged instrument when unexplained by the person'in whose possession found, are in accord with repeated rulings of this court. State v. Yerger, 86 Mo. 33; State v. Haws, 98 Mo. 188; State v. Rucker, 93 Mo. 88.
*56Finding no reversible error in the record we affirm the judgment.
Gantt, P. J., and Sheewood,' J., concur.